Citation Nr: 0521323	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  04-09 216	)	DATE
	)
	)


THE ISSUE

Whether the July 2003 decision of the Board of Veterans' 
Appeals (Board), which determined that the veteran was not 
entitled to a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(r)(1) should be revised or 
reversed on the grounds of clear and unmistakable error 
(CUE).


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The moving party is a veteran who served on active duty from 
April 1982 to April 1988.

This matter is currently before the Board on motion by the 
veteran for revision or reversal, on the grounds of CUE, of a 
July 2003 decision of the Board, which denied the veteran's 
claim for a higher level of special monthly compensation 
pursuant to 38 U.S.C.A. § 1114(r)(1). That claim was on 
appeal from an October 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


FINDING OF FACT

The July 2003 Board decision which denied a higher level of 
special monthly compensation pursuant to 
38 U.S.C.A. § 1114(r)(1), represented a reasonable 
application of the known facts to the law then in existence.  


CONCLUSION OF LAW

The Board did not commit CUE when it denied a higher level of 
special monthly compensation pursuant to 
38 U.S.C.A. § 1114(r)(1).  38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §§ 20.1400, 20.1401, 20.1403 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, to the extent any duty to assist 
requirement may exist with respect to motions for revision of 
Board decisions on the grounds of clear and unmistakable 
error, it is the Board's opinion that any necessary 
evidentiary development has been accomplished.  In Livesay v. 
Principi, 15 Vet. App. 165 (2001), (en banc) the United 
States Court of Appeals for Veterans Claims (Court) held that 
the Veterans Claims Assistance Act of 2000, Pub. Law No. 106- 
475, 114 Stat. 2096 (now codified at 38 U.S.C.A. § 5103, 
5103A (West 2002)) was not applicable to motions alleging 
clear and unmistakable error in decisions of the Board.

I. Factual Background

The evidence of record and considered at the time of the July 
2003 Board decision is restated below.

Service connection for a seizure disorder was established by 
rating decision dated in December 1990.  In March 1997, a 100 
percent rating for this disorder was established.  
Examinations for the purpose of determining the need for the 
aid and attendance of another person were conducted by VA in 
March 1998 and February 2000.  In 1998, no restrictions of 
the upper and lower extremities were noted.  In 2000, it was 
noted that the veteran had an uncontrolled seizure disorder, 
with several complex partial seizures involving loss of 
consciousness several times per week.  No restrictions of the 
upper and lower extremities were noted.  It was reported that 
the veteran could not leave his home without an attendant due 
to frequent blackouts.  

An examination was conducted by VA in February 2001.  At that 
time, it was reported that the veteran was unable to drive, 
but that his vision was adequate.  He could watch television 
and read, and was not bedridden.  The examiner stated that 
the veteran was able to perform the daily functions of 
bathing, shaving, dressing, and feeding himself.  He could 
not travel beyond his home unattended because of blackouts.  
Physical examination revealed normal ranges of motion of the 
upper and lower extremities.  

An examination was conducted by VA in April 2002.  At that 
time, it was noted that the veteran was only able to take 
showers or bathe with assistance.  He had some incontinence 
with seizures and reported having seizure episodes seven 
times per week.  It was reported that he was supervised by 
his spouse almost all of the time, with her leaving him 
unattended for only 15-minute intervals.  Neurologic 
evaluation was unremarkable.  The examiner summarized that 
the veteran had an uncontrolled seizure disorder for which an 
attendant was required due to risk of injury during episodes 
of loss of consciousness.  

By rating decision, dated in October 2002, special monthly 
compensation (SMC) under 38 U.S.C.A. § 1114(l) based on the 
need for the regular aid and attendance of another person was 
granted.  

VA outpatient treatment records dated through February 2003 
showed that the veteran continued to be monitored for his 
seizure disorder.  

II. Criteria

The veteran, who is currently in receipt of SMC on account of 
being in need of the aid and attendance of another, may be 
entitled to a higher level of SMC under the provisions of 
38 U.S.C.A. § 1114(r)(1), if he is additionally entitled to 
SMC under the provisions of subsection (o), at the maximum 
rate authorized under subsection (p), or at the intermediate 
rate authorized between the rates authorized under 
subsections (n) and (o) and at the rate authorized under 
subsection (k).  38 C.F.R. § 3.350(h).  

SMC at the (k) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, or one foot, or one hand, or both buttocks, or 
blindness of one eye, having only light perception, has 
suffered complete organic aphonia with constant inability to 
communicate by speech, or deafness of both ears, having 
absence of air and bone conduction, or, in the case of a 
woman veteran, has suffered the anatomical loss of 25 percent 
or more of tissue from a single breast or both breasts in 
combination (including loss by mastectomy or partial 
mastectomy) or has received radiation treatment of breast 
tissue. See 38 C.F.R. § 3.350(a).

SMC at the (l) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both feet, or of one hand 
and one foot, or is blind in both eyes (with visual acuity of 
5/200 or less), or is permanently bedridden or so helpless as 
to be in need of regular aid and attendance. See 38 C.F.R. § 
3.350(b).

SMC at the (m) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes(having only light 
perception), rendering such veteran so helpless as to be in 
need of regular aid and attendance. See 38 C.F.R. § 3.350(c).

SMC at the (n) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes. See 38 C.F.R. § 3.350(d).

SMC at the (o) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n), no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 percent or 
more disabling and the veteran has also suffered service- 
connected total blindness with 5/200 visual acuity or less, 
or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances. See 38 C.F.R. § 
3.350(e).

Pursuant to 38 U.S.C.A. § 1114(p), in the event the veteran's 
service-connected disabilities exceed the requirements for 
any of the rates prescribed in this section, the Secretary 
may allow the next higher rate or an intermediate rate. In 
the event the veteran has suffered service-connected 
blindness with 5/200 visual acuity or less and (1) has also 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at no 
less than 30 percent disabling, the Secretary shall allow the 
next higher rate, or (2) has also suffered service-connected 
total deafness in one ear or service-connected anatomical 
loss or loss of use of one hand or one foot, the Secretary 
shall allow the next intermediate rate. In the event the 
veteran has suffered service-connected blindness, having only 
light perception or less, and has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 10 or 20 percent 
disabling, the Secretary shall allow the next intermediate 
rate. In the event the veteran has suffered the anatomical 
loss or loss of use, or a combination of anatomical loss and 
loss of use, of three extremities, the Secretary shall allow 
the next higher rate or intermediate rate. See 38 C.F.R. § 
3.350(f).

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(o) if an individual 
establishes entitlement to two or more rates of special 
monthly compensation (no condition being considered twice) 
provided in 38 U.S.C.A. §§ 1114(l) through (n). In other 
words, entitlement to this level of special monthly 
compensation would require, in this case, that the veteran is 
in need of regular aid and attendance on two separate bases. 
Entitlement can also be established through paraplegia with 
loss of anal and bladder sphincter control by reason of 
helplessness. See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 
3.350(e).

A veteran receiving the maximum rate under 38 U.S.C.A. § 
1114(o) or (p) who is in need of regular aid and attendance 
or a higher level of care is entitled to an additional 
allowance during periods he or she is not hospitalized at 
United States Government expense. Determination of this need 
is subject to the criteria of 38 C.F.R. § 3.352(b). The 
regular or higher level aid and attendance allowance is 
payable whether or not the need for regular aid and 
attendance or a higher level of care was a partial basis for 
entitlement to the maximum rate under 38 U.S.C.A. § 1114(o) 
or (p), or was based on an independent factual determination. 
The amount of the additional allowance payable to a veteran 
in need of regular aid and attendance is specified in 38 
U.S.C.A. § 1114(r)(1).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400- 
1411 (2004).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

The motion filed by the veteran appears to satisfy the filing 
and pleading requirements set forth in 38 C.F.R. § 20.1404(a) 
for a motion for revision of a decision based on clear and 
unmistakable error.

Furthermore a clear and unmistakable error motion must set 
forth clearly and specifically the alleged CUE, or errors of 
fact or law in the Board decision, the legal or factual basis 
for such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(b).

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error. 38 
U.S.C.A. § 7111. A decision of the Board that revises a prior 
Board decision on the grounds of clear and unmistakable error 
has the same effect as if the decision had been made on the 
date of the prior decision. 38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. § 20.1406 (2002).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed. (1) General. Review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made....

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. (1) Changed diagnosis. A new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision. (2) Duty to assist. The Secretary's failure 
to fulfill the duty to assist. (3) Evaluation of evidence. A 
disagreement as to how the facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The United States Court of Appeals for Veterans Claims 
(Court), in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "[e]ither the correct facts, as they were known at 
that time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made." Russell, 3 Vet. App. at 313. 
"It must always be remembered that CUE is a very specific and 
rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 
(1993). A disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

III. Legal Analysis

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of such 
claims. 38 C.F.R. § 20.1411 (c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error. A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error. See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied. Russell v. Principi, 3 Vet. 
App. 310, 313 (1992). A difference of opinion as to how the 
evidence was weighed is not CUE. An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated." Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

The July 2003 decision shows the Board considered the 
evidence of record at that time.  The Board concluded that, 
while the veteran's disabilities caused him to need the aid 
and attendance of another, they did not meet the criteria for 
SMC under the provisions of 38 U.S.C.A. § 1114 (k), (m), (n), 
(o), or (p).  There were no amputations or loss of use of 
either upper or lower extremities.  The veteran's vision and 
hearing were adequate.  

The veteran argues that he should be granted a higher level 
of compensation, essentially, because he has met the 
requirements for the need for the aid and attendance of 
another.  This had been acknowledged by the grant of SMC 
under the provisions of 38 U.S.C.A. § 1114 (l).  Benefits 
awarded under 38 U.S.C.A. § 1114 (r)(1) are to be awarded for 
those who are in need of the aid and attendance of others and 
who have also met the criteria for higher levels of SMC such 
as provided by 38 U.S.C.A. § 1114  (m), (n), or (o).  The 
veteran has not met this level of disability.  Therefore, the 
Board finds that it was reasonable to conclude that a higher 
level of SMC was not warranted and the decision cannot be 
said to have involved undebatable error.  The allegation of 
failure to follow applicable regulations is not supported by 
close review of the record.



ORDER

The motion is denied.



                       
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



